Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 1 of 33

IN THE UNITED SATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

JANE DOE | and JANE DOE 2,

Civil Action No.
Plaintiffs,

V.

COMPLAINT AND

SHAWNEE HOLDING, INC. d/b/a JURY DEMAND

SHAWNEE INN & GOLF RESORT,

 

 

and JEROMY WO,
Defendants.
PARTIES
1. Plaintiff, Jane Doe | (hereinafter, “Doe 1”’), is an adult individual who

resides at 341 Ridge Circle, Cresco, Monroe County, Pennsylvania, 18326.

2. Plaintiff, Jane Doe 2 (hereinafter, “Doe 2’’), is an adult individual, and
at all relevant times herein was the legal spouse of Doe 1, and resides at 341 Ridge
Circle, Cresco, Monroe County, Pennsylvania, 18326

3. Defendant, Shawnee Holding, Inc., d/b/a Shawnee Inn & Golf Resort
(hereinafter “Shawnee” or “Defendant’’), is a Pennsylvania corporation, registered
at 1 River Road, P.O. Box 67, Shawnee, Monroe County, PA, 18356, which
regularly conducts business in the state of Pennsylvania and has a principal place of

business at 100 Shawnee Inn Drive, Shawnee on Delaware, Pennsylvania 18356
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 2 of 33

4. Defendant, Jeromy Wo (hereafter “Defendant Wo’), is an adult
individual residing at 2105 Wallace Street, Stroudsburg, Monroe County,
Pennsylvania, 18360.

5. Shawnee was at all times relevant, Doe 1’s employer where she was
last employed as an Art Director.

6. At all relevant times Defendant Wo was Doe |’s direct supervisor.

JURISDICTION AND VENUE

 

7. This Court has subject matter jurisdiction over Doe 1|’s claims pursuant
to 28 U.S.C. §1331 because the claims present a federal question.

8. Pursuant to 28 U.S.C. §1367, this Court has supplemental jurisdiction
over Doe | and Doe 2's state-law claims, as those claims arise out of the same set of
operative facts as the federal claims.

9. Venue is proper pursuant to 28 U.S.C. §1391(b)(1)-(2) because
Defendant resides in and/or conducts business in this judicial district, and because a
substantial part of the acts and/or omissions giving rise to the claims set forth herein
occurred in this judicial district.

10.  Atall times relevant hereto, Defendant employed fifteen (15) or more
persons for each working day in each of twenty (20) or more calendar weeks in the

current or preceding calendar year.
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 3 of 33

11. Doe 1 has exhausted all administrative remedies. A Notice of Right-to-
Sue from the Equal Employment Opportunity Commission ("EEOC") is attached
hereto as Exhibit "A."

RELEVANT FACTS

 

12.  Allofthe foregoing paragraphs are hereby incorporated by reference as
if the same were more fully set forth at length herein.

13. Doe 1 was hired on or around March 15, 2007, as Graphic
Designer/Web Administrator at the Shawnee Inn & Golf Resort, a position she was
qualified for based on her extensive experience in art direction and graphic design.

14. Doe 1 is a female.

15. Doe 1 was subjected to a hostile environment/harassment based on
gender stereotyping, gender identity, and/or sex, which was severe and/or pervasive
enough to alter the conditions of her work environment and make it more difficult
for her to do the job, to wit:

a. Beginning around July 2014, at the time he was
promoted, Doe | shared a small office with her direct
supervisor, Mr. Jeromy Wo (hereinafter “Mr. Wo”). At
that time, Mr. Wo began a course of conduct by which
he would commute to work via bicycle. Accordingly,
Mr. Wo, ona daily basis, would arrive to work wearing
cycling attire, enter the small office he shared only with
Doe 1, close the door behind him, strip down to his
underwear and change into his work clothes, all while
Doe | was present. At the conclusion of the work day,
Mr. Wo would then reverse the process, stripping down
to his underwear in front of Doe | in order to change
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 4 of 33

into his cycle attire. This continued until approximately
April 2019. On multiple occasions other co-workers
walked-in and observed Mr. Wo’s behavior.
Additionally, Doe 1 showed the General Manager,
where Mr. Wo stored his clothing in their shared office.
As aresult of this behavior, Doe | repeatedly asked to
be moved to another office location. These requests
were denied on the basis that no other spaces were
available. However, during the same period of time
Doe | made her multiple requests, other co-workers’
relocation requests were accommodated.

b. In or about October 2019, a groom who was holding
his wedding at Shawnee, allegedly sexually
assaulted/raped a bridesmaid prior to the wedding in a
locker-room at Shawnee. When Doe | raised concerns
that she felt nervous about being alone in the locker-
rooms where women had been sexually assaulted,
Tamara, the office manager, said that “[Doe 1] must
have been ‘jelly’ [jealous] of the rape victim. Mr. Wo,
laughed at Tamara’s comment and then stated, “yea,
you’ re just jealous it was not you!”

c. On many occasions during Doe 1’s course of
employment, Mr. Wo would talk about being “elbow
deep” in work. When Doe | asked Mr. Wo if he meant
“knee deep in work,” Mr. Wo. Replied, “no I mean
elbow deep,” and held up his arms to demonstrate a
motion intended to mimic the sexual act of “fisting.”

d. On multiple occasions during Doe 1’s course of
employment, while they were in their shared office
space, with only Doe | and Mr. Wo present, Mr. Wo
would ask Doe | questions of a sexual nature. By way
of example, Mr. Wo would routinely ask questions
including, but not limited to, about gay and lesbian
sexual behavior. This would extend to questions
regarding how often lesbian couples engage in oral sex,
how often they manually stimulate each other and if all
gay men enjoyed anal intercourse. These questions
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 5 of 33

often included accompanying hand gestures by Mr.
Wo. Furthermore, Mr. Wo would often talk about the
size of women’s breasts and made it known to Doe |
and her co-workers that he had a propensity for women
with large breasts.

e. On many occasions during Doe 1’s employment, while
they were in their shared office space, with only Doe |
and Mr. Wo present, Mr. Wo would ask Doe | if she
could tell if a fellow co-workers or client was lesbian
or gay. To mask such inquiries, Mr. Wo would often
use thinly veiled reference such as, is [that co-worker
or client] “a friend of Dorothy,” which Mr. Wo
understood as inquiring about sexual orientation. Such
conversations often included Mr. Wo commenting on
gender and/or sexual orientation stereotypes such as
mannerisms, hobbies, sound of their voice and manner
of dress.

f. On multiple occasions during Doe 1’s employment,
while Mr. Wo was introducing new co-workers, Mr.
Wo would make a point to mention Doe 1|’s sexual
orientation to the new co-worker. Often this would be
done directly or by referencing the fact that Doe 1 was
married to a woman.

16. Doe | rebuffed and tried complaining about the harassment to the
Human Recourses department (hereinafter “HR’) on multiple occasions and the
General Manager, Rob Howell, however, the harassment did not stop.

17. Subsequent to one incident when Doe | complained to the General

Manager, she was written up for taking her concerns directly to Mr. Howell.
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 6 of 33

18. This was in direct contradiction to the prevailing Equal Opportunity
policy at Shawnee at the time which states in pertinent part:

Any employee who experiences harassment should,
without fear of retaliation, bring it to the attention of his or
her department head, supervisor, manager, the executive
office, the general manager, or the Human Resources
Office.

[Emphasis added]

19. In fact, Doe 1 was instructed that all of her complaints/concerns of
harassment must first be brought to Mr. Wo, her direct supervisor and main harasser,
who would then decide if her complaints should be taken to the HR department.

20. On the occasions that Doe | independently alerted HR of the persisting
harassment, no action was taken by HR or anyone else at Shawnee to remedy the
harassment.

21. To the contrary, subsequent to Doe | alerting HR to the harassment,
Mr. Wo was permitted to conduct Doe 1’s performance review, which was
performed face-to-face, with only Doe | and Mr. Wo present.

22. At that time and for the first time in her employment history with

Defendant, Doe | was given a negative performance review and denied a three

percent (3%) raise.
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 7 of 33

23. Furthermore, during the aforementioned review, Mr. Wo stated, if Doe
1 “fell in line” and did everything by the book, including not giving Mr. Wo any
more trouble, Doe 1’s three percent (3%) raise would be reassessed.

24. Moreover, following her discussion with the General Manager in 2016,
Doe | was instructed that Mr. Wo, her main harasser, must be carbon-copied on
every e-mail correspondence that Doe | sent moving forward.

25. Additionally, Mr. Wo, informed Doe | that he had to unilaterally
approve all of her work product before it was shared with anyone else either inside
or outside the company.

26. Mr. Wo acting as the gatekeeper for all of Doe 1’s work product and
communications was in direct contradiction to the previous instruction given to Doe
1 and negatively impacted her ability to efficiently and effectively conduct her job.

27. Additionally, Defendant’s act/omission were in direct violation of the
prevailing Shawnee Harassments Free Workplace Policy, which states in pertinent

part:

The Shawnee Inn and Golf Resort has a policy of
prohibiting unlawful and unwanted harassment in an
orm by managers, supervisors and co-workers. All
employees are expected to avoid any behavior or conduct
toward other employees that could be interpreted or
perceived as unlawful or unwanted harassment. Shawnee
also is committed to protecting employees from unlawful
or unwanted harassment by visitors, vendors or guests.

Under Shawnee’s policy, unlawful or unwanted
harassment may consist of unwelcome conduct — whether
verbal, visual or physical — that is based on a person’s sex,
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 8 of 33

color, race, ancestry, national origin, citizenship status,
religion, age, disability, medical condition, veteran status,
marital status, sexual orientation or other legally-protected
status. Please note that under Shawnee’s policy, the
prohibitions against unwanted harassment generally are
broader than the legal requirements imposed by federal,
state, and local laws.

Sexual harassment has gained special attention in the press
in recent years. Shawnee’s policy absolutely prohibits
sexual harassment. The Equal Employment Opportunity
Commission (EEOC) defines sexual harassment to include
“unwelcome sexual advances, requests for sexual favors
and other verbal and physical conduct of a sexual nature.”
Unlawful sexual harassment generally falls into two
categories: (1) where the conduct is made a condition of
employment (as where a supervisor requires an employee
to engage in conduct of a sexual nature in order to retain
the employee’s job) and (2) where the conduct creates an
intimidating, hostile or offensive working environment.

Sexual harassment that may create a hostile working
environment may include:

e Sexually-oriented verbal kidding or sexual teasing;

e Repeated offensive sexual flirtations, advances or
propositions;

e Continued or repeated verbal abuse of a sexual
nature;

e Graphic or degrading comments about an
individual’s appearance;

e Display of sexually suggestive objects of pictures;

e Repeated subtle pressure for sexual activity; or

e Physical contact such as patting, hugging, pinching
or brushing against another employee’s body.

If you feel at any time that you are being harassed in any
manner by a supervisor, co-worker or visitor, or that you
have witnessed the harassment of another employee, you
should notify your Department Head in addition to the
Director of Human Resources, or the General Manager.
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 9 of 33

AS A SHAWNEE EMPLOYEE, YOU HAVE AN
OBLIGATION TO REPORT ALL INSTANCES OF
HARASSMENT THAT YOU EXPERIENCE OR
WITNESS! The company cannot deal with problems
unless we know about them.

All allegations or complaints of harassment will be fully
investigated. Any employee who may have information
regarding the allegations is expected to cooperate fully
with any investigation. Shawnee will preserve the identity
and confidentiality of any employees reporting complaints
of harassment or who cooperate with any investigations to
the extent the investigation permits. Employees who
report complaints of harassment or who cooperate in any
investigation of those complaints will be protected from
any retaliatory actions. Allegations of unlawful or
unwanted harassment that are found to have merit may
result in discipline of the offender, up to and including
dismissal.

28. Asa direct result of the aforementioned acts/omissions by Defendant,
Doe 1, experienced and continues to experience both mental and physical injuries.

29. Asadirect result of the aforementioned acts/omissions by Defendant,
Doe 1, experienced and continues to undergo medical and psychological care for
both mental and physical injuries.

COUNT I

HOSTILE WORK ENVIRONMENT/HARASSMENT BASED ON

SEX/GENDER STEREOTYPING IN VIOLATION OF THE TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 20006, et., seq.
(Plaintiff, Jane Doe 1 v. Defendant Shawnee)

30.  Allofthe foregoing paragraphs are hereby incorporated by reference as

if the same were more fully set forth at length herein.
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 10 of 33

31. Doe 1 was hired in or around March 15, 2007, as a Graphic
Designer/Web Administrator at the Shawnee Inn & Golf Resort, a position she was
qualified for based on her extensive experience in art direction and graphic design.

32. Doe 1 isa female.

33. Doe 1 was subjected to a hostile environment/harassment based on
gender stereotyping, gender identity, and/or sex, which was severe and/or pervasive
enough to alter the conditions of her work environment and make it more difficult
for her to do the job, to wit:

a. Beginning around July 2014, at the time he was promoted,
Doe | shared a small office with her direct supervisor, Mr.
Jeromy Wo (hereinafter “Mr. Wo”). At that time, Mr. Wo
began a course of conduct by which he would commute to
work via bicycle. Accordingly, Mr. Wo, on a daily basis,
would arrive to work wearing cycling attire, enter the
small office he shared only with Doe 1, close the door
behind him, strip down to his underwear and change into
his work clothes, all while Doe | was present. At the
conclusion of the work day, Mr. Wo would then reverse
the process, stripping down to his underwear in front of
Doe | in order to change into his cycle attire. This
continued until approximately April 2019. On multiple
occasions other co-workers walked-in and observed Mr.
Wo’s behavior. Additionally, Doe | showed the General
Manager, where Mr. Wo stored his clothing in their shared
office. As a result of this behavior, Doe | repeatedly asked
to be moved to another office location. These requests
were denied on the basis that no other spaces were
available. However, during the same period of time Doe |
made her multiple requests, other co-workers’ relocation
requests were accommodated.

10
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 11 of 33

b. In or about October 2019, a groom who was holding
his wedding at Shawnee, allegedly sexually
assaulted/raped a bridesmaid prior to the wedding in a
locker-room at Shawnee. When Doe | raised concerns
that she felt nervous about being alone in the locker-
rooms where women had been sexually assaulted,
Tamara, the office manager, said that “[Doe 1] must
have been ‘jelly’ [jealous] of the rape victim. Mr. Wo,
laughed at Tamara’s comment and then stated, “yea,
you’ re just jealous it was not you!”

c. On many occasions during Doe 1’s course of
employment, Mr. Wo would talk about being “elbow
deep” in work. When Doe | asked Mr. Wo if he meant
“knee deep in work,” Mr. Wo. Replied, “no I mean
elbow deep,” and held up his arms to demonstrate a
motion intended to mimic the sexual act of “fisting.”

d. On multiple occasions during Doe 1’s course of
employment, while they were in their shared office
space, with only Doe | and Mr. Wo present, Mr. Wo
would ask Doe | questions of a sexual nature. By way
of example, Mr. Wo would routinely ask questions
including, but not limited to, about gay and lesbian
sexual behavior. This would extend to questions
regarding how often lesbian couples engage in oral sex,
how often they manually stimulate each other and if all
gay men enjoyed anal intercourse. These questions
often included accompanying hand gestures by Mr.
Wo. Furthermore, Mr. Wo would often talk about the
size of women’s breasts and made it known to Doe 1
and her co-workers that he had a propensity for women
with large breasts.

e. On many occasions during Doe 1’s employment, while
they were in their shared office space, with only Doe |
and Mr. Wo present, Mr. Wo would ask Doe | if she
could tell if a fellow co-workers or client was lesbian
or gay. To mask such inquiries, Mr. Wo would often
use thinly veiled reference such as, is [that co-worker

11
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 12 of 33

or client] “a friend of Dorothy,” which Mr. Wo
understood as inquiring about sexual orientation. Such
conversations often included Mr. Wo commenting on
gender and/or sexual orientation stereotypes such as
mannerisms, hobbies, sound of their voice and manner
of dress.

f. On multiple occasions during Doe 1’s employment,
while Mr. Wo was introducing new co-workers, Mr.
Wo would make a point to mention Doe 1|’s sexual
orientation to the new co-worker. Often this would be
done directly or by referencing the fact that Doe 1 was
married to a woman.

34. Doe 1 rebuffed and complained about the harassment to the Human
Recourses department (hereinafter “HR’”) on multiple occasions and the General
Manager, Rob Howell, however, the harassment did not stop.

35. Subsequent to one incident when Doe | complained to the General
Manager, she was written up for taking her concerns directly to Mr. Howell.

36. This was in direct contradiction to the prevailing Equal Opportunity
policy at Shawnee at the time which states in pertinent part:

Any employee who experiences harassment should,

without fear of retaliation, bring it to the attention of his or

her department head, supervisor, manager, the executive

office, the general manager, or the Human Resources

Office.

[Emphasis added]

37. In fact, Doe | was instructed that all of her complaints/concerns of

harassment must first be brought to Mr. Wo, her direct supervisor and main harasser,

who would then decide if her complaints should be taken to the HR department.

12
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 13 of 33

38. On the occasions that Doe | independently alerted HR of the persisting
harassment, no action was taken by HR or anyone else at Shawnee to remedy the
harassment.

39. To the contrary, subsequent to Doe | alerting HR to the harassment,
Mr. Wo was permitted to conduct Doe 1’s performance review, which was
performed face-to-face, with only Doe | and Mr. Wo present.

40. At that time and for the first time in her employment history with
Defendant, Doe | was given a negative performance review and denied a three
percent (3%) raise.

41. Furthermore, during the aforementioned review, Mr. Wo stated, if Doe
1 “fell in line” and did everything by the book, including not giving Mr. Wo any
more trouble, Doe 1’s three percent (3%) raise would be reassessed.

42. Moreover, following her discussion with the General Manager in 2016,
Doe | was instructed that Mr. Wo, her main harasser, must be carbon-copied on
every e-mail correspondence that Doe | sent moving forward.

43. Additionally, Mr. Wo, informed Doe | that he had to unilaterally
approve all of her work product before it was shared with anyone else either inside

or outside the company.

13
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 14 of 33

44. Mr. Wo acting as the gatekeeper for all of Doe 1’s work product and
communications was in direct contradiction to the previous instruction given to Doe
1 and negatively impacted her ability to efficiently and effectively conduct her job.

45. Additionally, Defendant’s act/omission were in direct violation of the
prevailing Shawnee Harassments Free Workplace Policy, which states in pertinent

part:

The Shawnee Inn and Golf Resort has a policy of
prohibiting unlawful and unwanted harassment in an
orm by managers, supervisors and co-workers. All
employees are expected to avoid any behavior or conduct
toward other employees that could be interpreted or
perceived as unlawful or unwanted harassment. Shawnee
also is committed to protecting employees from unlawful
or unwanted harassment by visitors, vendors or guests.

Under Shawnee’s policy, unlawful or unwanted
harassment may consist of unwelcome conduct — whether
verbal, visual or physical — that is based on a person’s sex,
color, race, ancestry, national origin, citizenship status,
religion, age, disability, medical condition, veteran status,
marital status, sexual orientation or other legally-protected
status. Please note that under Shawnee’s policy, the
prohibitions against unwanted harassment generally are
broader than the legal requirements imposed by federal,
state, and local laws.

Sexual harassment has gained special attention in the press
in recent years. Shawnee’s policy absolutely prohibits
sexual harassment. The Equal Employment Opportunity
Commission (EEOC) defines sexual harassment to include
“unwelcome sexual advances, requests for sexual favors
and other verbal and physical conduct of a sexual nature.”
Unlawful sexual harassment generally falls into two
categories: (1) where the conduct is made a condition of
employment (as where a supervisor requires an employee
to engage in conduct of a sexual nature in order to retain

14
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 15 of 33

the employee’s job) and (2) where the conduct creates an
intimidating, hostile or offensive working environment.

Sexual harassment that may create a hostile working
environment may include:

e Sexually-oriented verbal kidding or sexual teasing;

e Repeated offensive sexual flirtations, advances or
propositions;

e Continued or repeated verbal abuse of a sexual
nature;

e Graphic or degrading comments about an
individual’s appearance;

e Display of sexually suggestive objects of pictures;

e Repeated subtle pressure for sexual activity; or

e Physical contact such as patting, hugging, pinching
or brushing against another employee’s body.

If you feel at any time that you are being harassed in any
manner by a supervisor, co-worker or visitor, or that you
have witnessed the harassment of another employee, you
should notify your Department Head in addition to the
Director of Human Resources, or the General Manager.
AS A SHAWNEE EMPLOYEE, YOU HAVE AN
OBLIGATION TO REPORT ALL INSTANCES OF
HARASSMENT THAT YOU EXPERIENCE OR
WITNESS! The company cannot deal with problems
unless we know about them.

All allegations or complaints of harassment will be fully
investigated. Any employee who may have information
regarding the allegations is expected to cooperate fully
with any investigation. Shawnee will preserve the identity
and confidentiality of any employees reporting complaints
of harassment or who cooperate with any investigations to
the extent the investigation permits. Employees who
report complaints of harassment or who cooperate in any
investigation of those complaints will be protected from
any retaliatory actions. Allegations of unlawful or
unwanted harassment that are found to have merit may

15
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 16 of 33

result in discipline of the offender, up to and including
dismissal.

46. Asadirect result of the aforementioned acts/omissions by Defendant,
Doe 1, experienced and continues to experience both mental and physical injuries.

47. Asadirect result of the aforementioned acts/omissions by Defendant,
Doe 1, experienced both mental and physical injuries and continues to undergo
medical and psychological care for both mental and physical injuries.

COUNT II
WRONGFUL DISCHARGE BASED ON SEX/GENDER IN VIOLATION
OF THE TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
42 U.S.C. § 2000e, ef. seq.
(Plaintiff, Jane Doe 1 v. Defendant Shawnee)

48. Allofthe foregoing paragraphs are hereby incorporated by reference
as if the same were more fully set forth at length herein.

49. As a direct result of the aforementioned actions/omissions of
Defendant and those set forth below, Doe 1, was instructed by her medical care
professionals to seek new employment as the persistent harassment was
negatively impacting both her mental and physical health.

50. Accordingly, Defendant Shawnee forced Doe | to resign on account
of sex, gender stereotyping, and/or gender identity. The facts that support this
are as follows:

a. Beginning around July 2014, at the time he was promoted,
Doe | shared a small office with her direct supervisor, Mr.

16
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 17 of 33

Jeromy Wo (hereinafter “Mr. Wo”). At that time, Mr. Wo
began a course of conduct by which he would commute to
work via bicycle. Accordingly, Mr. Wo, on a daily basis,
would arrive to work wearing cycling attire, enter the
small office he shared only with Doe 1, close the door
behind him, strip down to his underwear and change into
his work clothes, all while Doe | was present. At the
conclusion of the work day, Mr. Wo would then reverse
the process, stripping down to his underwear in front of
Doe | in order to change into his cycle attire. This
continued until approximately April 2019. On multiple
occasions other co-workers walked-in and observed Mr.
Wo’s behavior. Additionally, Doe | showed the General
Manager, where Mr. Wo stored his clothing in their shared
office. As a result of this behavior, Doe | repeatedly asked
to be moved to another office location. These requests
were denied on the basis that no other spaces were
available. However, during the same period of time Doe |
made her multiple requests, other co-workers’ relocation
request were accommodated.

b. In or about October 2019, a groom who was holding
his wedding at Shawnee, allegedly sexually
assaulted/raped a bridesmaid prior to the wedding in a
locker-room at Shawnee. When Doe | raised concerns
that she felt nervous about being alone in the locker-
rooms where women had been sexually assaulted,
Tamara, the office manager, said that “[Doe 1] must
have been ‘jelly’ [jealous] of the rape victim. Mr. Wo,
laughed at Tamara’s comment and then stated, “yea,
you’ re just jealous it was not you!”

c. On many occasions during Doe 1’s course of
employment, Mr. Wo would talk about being “elbow
deep” in work. When Doe | asked Mr. Wo if he meant
“knee deep in work,” Mr. Wo. Replied, “no I mean
elbow deep,” and held up his arms to demonstrate a
motion intended to mimic the sexual act of “fisting.”

17
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 18 of 33

d. On multiple occasions during Doe 1’s course of
employment, while they were in their shared office
space, with only Doe | and Mr. Wo present, Mr. Wo
would ask Doe | questions of a sexual nature. By way
of example, Mr. Wo would routinely ask questions
including, but not limited to, about gay and lesbian
sexual behavior. This would extend to questions
regarding how often lesbian couples engage in oral sex,
how often they manually stimulate each other and if all
gay men enjoyed anal intercourse. These questions
often included accompanying hand gestures by Mr.
Wo. Furthermore, Mr. Wo would often talk about the
size of women’s breasts and made it known to Doe 1
and her co-workers that he had a propensity for women
with large breasts.

e. On many occasions during Doe 1’s employment, while
they were in their shared office space, with only Doe |
and Mr. Wo present, Mr. Wo would ask Doe | if she
could tell if a fellow co-workers or client was lesbian
or gay. To mask such inquiries, Mr. Wo would often
use thinly veiled reference such as, is [that co-worker
or client] “a friend of Dorothy,” which Mr. Wo
understood as inquiring about sexual orientation. Such
conversations often included Mr. Wo commenting on
gender and/or sexual orientation stereotypes such as
mannerisms, hobbies, sound of their voice and manner
of dress.

f. On multiple occasions during Doe 1’s employment,
while Mr. Wo was introducing new co-workers, Mr.
Wo would make a point to mention Doe 1|’s sexual
orientation to the new co-worker. Often this would be
done directly or by referencing the fact that Doe 1 was
married to a woman.

18
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 19 of 33

51. Doe 1 rebuffed and complained about the harassment to the Human
Recourses department (hereinafter “HR’”) on multiple occasions and the General
Manager, Rob Howell, however, the harassment did not stop.

52. Subsequent to one incident when Doe | complained to the General
Manager, she was written up for taking her concerns directly to Mr. Howell.

53. This was in direct contradiction to the prevailing Equal Opportunity
policy at Shawnee at the time which states in pertinent part:

Any employee who experiences harassment should,
without fear of retaliation, bring it to the attention of his or
her department head, supervisor, manager, the executive
office, the general manager, or the Human Resources
Office.

54. In fact, Doe 1 was instructed that all of her complaints/concerns of
harassment must first be brought to Mr. Wo, her direct supervisor and main harasser,
who would then decide if her complaints should be taken to the HR department.

55. On the occasions that Doe | independently alerted HR of the persisting
harassment, no action was taken by HR or anyone else at Shawnee to remedy the
harassment.

56. To the contrary, subsequent to Doe | alerting HR to the harassment,

Mr. Wo was permitted to conduct Doe 1’s performance review, which was

performed face-to-face, with only Doe | and Mr. Wo.

19
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 20 of 33

57. At that time and for the first time in her employment history with
Defendant, Doe | was given a negative performance review and denied a three
percent (3%) raise.

58. Furthermore, during the aforementioned review, Mr. Wo stated, if Doe
1 “fell in line” and did everything by the book, including not giving Mr. Wo any
more trouble, Doe 1’s three percent (3%) raise would be reassessed.

59. Furthermore, following her discussion with the General Manager in
2016, Doe | was instructed that Mr. Wo, her main harasser, must be carbon-copied
on every e-mail correspondence that Doe | sent moving forward.

60. Additionally, Mr. Wo, informed Doe | that he had to unilaterally
approve all of her work product before it was shared with anyone else either inside
or outside the company.

61. Mr. Wo acting as the gatekeeper for all of Doe 1’s work product and
communications was in direct contradiction to the previous instruction given to Doe
1 and negatively impacted her ability to efficiently and effectively conduct her job.

62. The acts and omissions by Defendant are in direct violation of the
prevailing Shawnee Anti-Harassments Policy.
63. The prevailing Shawnee Anti-Harassment Policy states, in pertinent

part:

The Shawnee Inn and Golf Resort has a policy of
prohibiting unlawful and unwanted harassment in any

20
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 21 of 33

form by managers, supervisors and co-workers. All
employees are expected to avoid any behavior or conduct
toward other employees that could be interpreted or
perceived as unlawful or unwanted harassment. Shawnee
also is committed to protecting employees from unlawful
or unwanted harassment by visitors, vendors or guests.

Under Shawnee’s policy, unlawful or unwanted
harassment may consist of unwelcome conduct — whether
verbal, visual or physical — that is based on a person’s sex,
color, race, ancestry, national origin, citizenship status,
religion, age, disability, medical condition, veteran status,
marital status, sexual orientation or other legally-protected
status. Please note that under Shawnee’s policy, the
prohibitions against unwanted harassment generally are
broader than the legal requirements imposed by federal,
state, and local laws.

Sexual harassment has gained special attention in the press
in recent years. Shawnee’s policy absolutely prohibits
sexual harassment. The Equal Employment Opportunity
Commission (EEOC) defines sexual harassment to include
“unwelcome sexual advances, requests for sexual favors
and other verbal and physical conduct of a sexual nature.”
Unlawful sexual harassment generally falls into two
categories: (1) where the conduct is made a condition of
employment (as where a supervisor requires an employee
to engage in conduct of a sexual nature in order to retain
the employee’s job) and (2) where the conduct creates an
intimidating, hostile or offensive working environment.

Sexual harassment that may create a hostile working
environment may include:

e Sexually-oriented verbal kidding or sexual teasing;

e Repeated offensive sexual flirtations, advances or
propositions;

e Continued or repeated verbal abuse of a sexual
nature;

e Graphic or degrading comments about an
individual’s appearance;

e Display of sexually suggestive objects of pictures;

e Repeated subtle pressure for sexual activity; or

21
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 22 of 33

e Physical contact such as patting, hugging, pinching
or brushing against another employee’s body.

If you feel at any time that you are being harassed in any
manner by a supervisor, co-worker or visitor, or that you
have witnessed the harassment of another employee, you
should notify your Department Head in addition to the
Director of Human Resources, or the General Manager.
AS A SHAWNEE EMPLOYEE, YOU HAVE AN
OBLIGATION TO REPORT ALL INSTANCES OF

HARASSMENT THAT YOU EXPERIENCE OR

WITNESS! The company cannot deal with problems
unless we know about them.

All allegations or complaints of harassment will be fully
investigated. Any employee who may have information
regarding the allegations is expected to cooperate fully
with any investigation. Shawnee will preserve the identity
and confidentiality of any employees reporting complaints
of harassment or who cooperate with any investigations to
the extent the investigation permits. Employees who
report complaints of harassment or who cooperate in any
investigation of those complaints will be protected from
any retaliatory actions. Allegations of unlawful or
unwanted harassment that are found to have merit may
result in discipline of the offender, up to and including
dismissal.

64. Asa direct result of the aforementioned acts/omissions by Defendant,
Doe 1, experienced both mental and physical injuries and continues to undergo

medical and psychological care for both mental and physical injuries.

22
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 23 of 33

COUNT III
RETALIATORY DISCHARGE BASED ON SEX/GENDER IN VIOLATION
OF THE TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
42 U.S.C. § 2000e, ef. seq.
(Plaintiff, Jane Doe 1 v. Defendant Shawnee)

65. Allofthe foregoing paragraphs are hereby incorporated by reference as
if the same were more fully set forth at length herein.

66. As a direct result of the aforementioned actions/omissions of
Defendant and those set forth below, Doe |, was instructed by her medical care
professionals to seek new employment as the persistent harassment was
negatively impacting both her mental and physical health.

67. Defendant Shawnee forced Doe | to resign in retaliation for Doe 1's
rebuffs of and harassment by employees based on Doe's sex, gender identity, and/or
gender stereotyping, and Doe's complaints about the same. The facts which support
this are as follows:

a. Beginning around July 2014, at the time he was promoted,
Doe | shared a small office with her direct supervisor, Mr.
Jeromy Wo (hereinafter “Mr. Wo”). At that time, Mr. Wo
began a course of conduct by which he would commute to
work via bicycle. Accordingly, Mr. Wo, on a daily basis,
would arrive to work wearing cycling attire, enter the
small office he shared only with Doe 1, close the door
behind him, strip down to his underwear and change into
his work clothes, all while Doe | was present. At the
conclusion of the work day, Mr. Wo would then reverse
the process, stripping down to his underwear in front of
Doe | in order to change into his cycle attire. This
continued until approximately April 2019. On multiple

23
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 24 of 33

occasions other co-workers walked-in and observed Mr.
Wo’s behavior. Additionally, Doe | showed the General
Manager, where Mr. Wo stored his clothing in their shared
office. As a result of this behavior, Doe | repeatedly asked
to be moved to another office location. These requests
were denied on the basis that no other spaces were
available. However, during the same period of time Doe |
made her multiple requests, other co-workers’ relocation
requests were accommodated.

b. In or about October 2019, a groom who was holding
his wedding at Shawnee, allegedly sexually
assaulted/raped a bridesmaid prior to the wedding in a
locker-room at Shawnee. When Doe | raised concerns
that she felt nervous about being alone in the locker-
rooms where women had been sexually assaulted,
Tamara, the office manager, said that “[Doe 1] must
have been ‘jelly’ [jealous] of the rape victim. Mr. Wo,
laughed at Tamara’s comment and then stated, “yea,
you’ re just jealous it was not you!”

c. On many occasions during Doe 1’s course of
employment, Mr. Wo would talk about being “elbow
deep” in work. When Doe | asked Mr. Wo if he meant
“knee deep in work,” Mr. Wo. Replied, “no I mean
elbow deep,” and held up his arms to demonstrate a
motion intended to mimic the sexual act of “fisting.”

d. On multiple occasions during Doe 1’s course of
employment, while they were in their shared office
space, with only Doe | and Mr. Wo present, Mr. Wo
would ask Doe | questions of a sexual nature. By way
of example, Mr. Wo would routinely ask questions
including, but not limited to, about gay and lesbian
sexual behavior. This would extend to questions
regarding how often lesbian couples engage in oral sex,
how often they manually stimulate each other and if all
gay men enjoyed anal intercourse. These questions
often included accompanying hand gestures by Mr.
Wo. Furthermore, Mr. Wo would often talk about the

24
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 25 of 33

size of women’s breasts and made it known to Doe |
and her co-workers that he had a propensity for women
with large breasts.

e. On many occasions during Doe 1’s employment, while
they were in their shared office space, with only Doe |
and Mr. Wo present, Mr. Wo would ask Doe | if she
could tell if a fellow co-workers or client was lesbian
or gay. To mask such inquiries, Mr. Wo would often
use thinly veiled reference such as, is [that co-worker
or client] “a friend of Dorothy,” which Mr. Wo
understood as inquiring about sexual orientation. Such
conversations often included Mr. Wo commenting on
gender and/or sexual orientation stereotypes such as
mannerisms, hobbies, sound of their voice and manner
of dress.

f. On multiple occasions during Doe 1’s employment,
while Mr. Wo was introducing new co-workers, Mr.
Wo would make a point to mention Doe 1|’s sexual
orientation to the new co-worker. Often this would be
done directly or by referencing the fact that Doe 1 was
married to a woman.

68. Doe | rebuffed and complained about the harassment to the Human
Resources Department on multiple occasions and the General Manager, Rob Howell,
however the harassment did not stop.

69. Subsequent to one incident when Doe | complained to the General
Manager, she was written up for taking her concerns directly to Mr. Howell.

70. This was in direct contradiction to the prevailing Equal Opportunity

policy at Shawnee at the time which states in pertinent part:

Any employee who experiences harassment should,
without fear of retaliation, bring it to the attention of his or

25
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 26 of 33

her department head, supervisor, manager, the executive
office, the general manager, or the Human Resources
Office.

71. In fact, Doe 1 was instructed that all of her complaints/concerns of
harassment must first be brought to Mr. Wo, her direct supervisor and main harasser,
who would then decide if her complaints should be taken to the HR department.

72. On the occasions that Doe | independently alerted HR of the persisting
harassment, no action was taken by HR or anyone else at Shawnee to remedy the
harassment.

73. To the contrary, subsequent to Doe | alerting HR to the harassment,
Mr. Wo was permitted to conduct Doe 1’s performance review, which was
performed face-to-face, with only Doe | and Mr. Wo.

74. At that time and for the first time in her employment history with
Defendant, Doe | was given a negative performance review and denied a three
percent (3%) raise.

75. Furthermore, during the aforementioned review, Mr. Wo stated, if Doe
1 “fell in line” and did everything by the book, including not giving Mr. Wo any
more trouble, Doe 1’s three percent (3%) raise would be reassessed.

76. Moreover, following her discussion with the General Manager in 2016,

Doe | was instructed that Mr. Wo, her main harasser, must be carbon-copied on

every e-mail correspondence that Doe | sent moving forward.

26
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 27 of 33

77. Additionally, Mr. Wo, informed Doe 1 that he had to unilaterally
approve all of her work product before it was shared with anyone else either inside
or outside the company.

78. Mr. Wo acting as the gatekeeper for all of Doe 1’s work product and
communications was in direct contradiction to the previous instruction given to Doe
1 and negatively impacted her ability to efficiently and effectively conduct her job.

79.  Asadirect result of the aforementioned acts/omissions by Defendant,
Doe 1, experienced both mental and physical injuries and continues to undergo
medical and psychological care for both mental and physical injuries.

COUNT IV
Aiding and Abetting — Pennsylvania Human Relations Act (PHRA) § 955(d-e)
(Plaintiff, Jane Doe 1 v. Defendant Jeromy Wo)

80. All ofthe foregoing paragraphs are hereby incorporated by reference as
if the same were more fully set forth at length herein.

81.  Atall times relevant, Defendant Wo was Doe 1’s direct supervisor.

82.  Atall times relevant, Defendant Wo had knowledge of conduct and/or
participated in conducted which constituted a hostile work environment for Doe 1.

83. At all times relevant, despite his knowledge of and/or creation of a

hostile work environment, as it relates to Doe 1, Defendant Wo failed to take

remedial action to prevent harassment of Doe 1.

27
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 28 of 33

84. Accordingly, Defendant Wo’s acts/omissions against Doe | and in
furtherance of his ongoing harassment against Doe | constitute aiding and abetting
pursuant to Pennsylvania Human Relations Act (PHRA) § 955(d-e); and thereby, a
violation of the same.

85. Asa direct result of the aforementioned acts/omissions by Defendant
Wo, Doe 1, experienced both mental and physical injuries and continues to undergo
medical and psychological care for both mental and physical injuries.

COUNT V
Retaliation — Pennsylvania Human Relations Act (PHRA) § 955(d-e)
(Plaintiff, Jane Doe 1 v. Defendant Jeromy Wo)

86. All of the foregoing paragraphs are hereby incorporated by reference as
if the same were more fully set forth at length herein.

87. At all times relevant, Doe 1 was engaged in protected employment
activity.

88. As is set forth above, Defendant Wo, took adverse action against Doe
1 based on her engagement in protected activity as defined by 42 U.S.C.A. § 2000e-
3(a).

89. Accordingly, Defendant Wo’s acts/omissions against Doe | and in

furtherance of his ongoing harassment against Doe 1, subsequent to Doe 1’s

initiating a complaint regarding Defendant Wo’s harassing behavior, constitutes

28
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 29 of 33

retaliatory action pursuant to Pennsylvania Human Relations Act (PHRA) § 955(d-
e); and thereby, a violation of the same.

90. Asa direct result of the aforementioned acts/omissions by Defendant,
Doe 1, experienced both mental and physical injuries and continues to undergo
medical and psychological care for both mental and physical injuries.

COUNT VI
Intentional Infliction of Emotional Distress — Pennsylvania Law
(Plaintiff, Jane Doe 2 v. Defendant Jeromy Wo)

91.  Allofthe foregoing paragraphs are hereby incorporated by reference as
if the same were more fully set forth at length herein.

92. Doe 1, due to the intentional and/or reckless acts of Defendant Wo, has
been caused to suffer severe emotional distress.

93. The conduct of Defendant Wo, as set forth above, is extreme and
outrageous.

94. Doe 1’s severe emotional distress was the direct result of the
aforementioned conduct of Defendant Wo.

95. The severe emotional distress suffered by Doe | as a direct result of the
intentional, extreme and outrageous conduct of Defendants, has caused Doe | to
suffer and continue to suffer mental distress.

96. The severe emotional distress suffered by Doe | as a direct result of the

intentional, extreme and outrageous conduct of Defendants, has caused Doe | to

29
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 30 of 33

suffer and continue to undergo both medical and psychological treatment for her

distress.

COUNT VII
Loss of Consortium — Pennsylvania Law
(Plaintiff, Jane Doe 2 v. Defendant)

97.  Allofthe foregoing paragraphs are hereby incorporated by reference as
if the same were more fully set forth at length herein.

98. Plaintiff, Jane Doe 2, is the lawful wife of Plaintiff, Jane Doe 1.

99. Asaresult of Defendant’s acts and/or omissions, Plaintiff, Doe 2, has
and will continue to be deprived of the services, assistance and companionship of
her wife.

100. As aresult of Defendant’s acts and/or omissions, Plaintiff, Doe 2, has
and will continue to expend sums of money for her wife’s related mental health
treatment/medication.

PRAYER FOR RELIEF

101. Pursuant to 42 U.S.C. § 2000¢e, et. seq., Plaintiff, Jane Doe 1, demands
judgment in her favor and against Defendant Shawnee for an amount that willfully
and fairly compensates Doe | for any and all back and front pay, overtime, seniority,
benefits, bonuses, commissions, and any promotions Doe | would have received.

102. Pursuant to 42 U.S.C. § 2000e, et. seq., Plaintiff, Jane Doe 1, demands

judgment in her favor and against Defendant Shawnee for compensatory damages

30
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 31 of 33

for pain and suffering, mental anguish, anxiety, depression, humiliation,
embarrassment, and emotional distress.

103. Pursuant to 42 U.S.C. § 2000e, et. seq., Plaintiff, Jane Doe 1, due to the
malice and/or reckless indifference of Defendant Shawnee and their intentional
discrimination of Doe 1, demands judgment in her favor and against Defendant
Shawnee for punitive damages.

104. Pursuant to 42 U.S.C. § 2000e, et. seq., Plaintiff, Jane Doe 1, demands
judgment in her favor and against Defendant Shawnee for pre- and post-judgment
interest.

105. Pursuant to 42 U.S.C. § 2000e, et. seq., Plaintiff, Jane Doe 1, demands
judgment in her favor and against Defendant Shawnee for reasonable attorneys' fees
and costs of suit.

106. Pursuant to 42 U.S.C. § 2000e, et. seq., Plaintiff, Jane Doe 1, demands
judgment in her favor and against Defendant Shawnee for equitable/injunctive relief
requiring that Defendant provide a neutral employment reference for Doe 1; to
adopt, post, and disseminate a non-discrimination and anti-harassment policy; to
provide appropriate training; and for Defendant to post notice of the verdict in this

matter at the Shawnee Inn and Golf Resort.

31
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 32 of 33

107. Pursuant to the Pennsylvania Human Relations Act (PHRA) § 955(d-
e), Doe 1 demands judgment in her favor and against Defendant Wo for
compensatory damages and pain and suffering.

108. Pursuant to the Pennsylvania Human Relations Act (PHRA), Doe |
demands judgment in her favor and against Defendant Wo for compensatory
damages and pain and suffering. Pennsylvania Human Relations Commission v.
Zamantakis, 387 A.2d 70 (Pa. 1978)

109. Pursuant to the Pennsylvania Human Relations Act (PHRA) 43 P.S. §
962(c)(2), Doe | demands judgment in her favor and against Defendant Wo for
reasonable attorney’s fees and costs.

110. Pursuant to Pennsylvania law, Plaintiff, Jane Doe 1, demands judgment
in her favor and against Defendant Wo for compensatory damages for intentional
inflection of emotional distress.

111. Pursuant to Pennsylvania law, Plaintiff, Jane Doe 2, demands judgment
in her favor and against Defendant Wo for compensatory damages for pain and
suffering, mental anguish, anxiety, depression, humiliation, embarrassment, and

emotional distress.

32
Case 3:21-cv-01037-JFS Document1 Filed 06/11/21 Page 33 of 33

JURY DEMAND

Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs hereby demand a trial by jury.

GROSS MCGINLEY, LLP

Dated: June 11, 2021 By: s/Adrian K. Cousens

33

ANNE K. MANLEY, ESQUIRE
I.D. No. 51857

ADRIAN K. COUSENS, ESQUIRE
I.D. No. 320197

Attorneys for Plaintiffs

33 South 7th Street

P.O. Box 4060

Allentown, PA 18105

Phone: 610-820-5450

Fax: 610-820-6006
amanley@grossmcginley.com
acousens@grossmcginley.com

 

 

 
